Citation Nr: 0610631	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-07 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a urinary tract 
infection, to include incontinence.  

2.  Entitlement to service connection for an erectile 
dysfunction.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
April 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In a May 2004 decision, the Board concluded that new and 
material evidence had been submitted to reopen the veteran's 
claims for service connection for erectile dysfunction and a 
urinary condition, but remanded the claims for further 
development.  The requested development was completed.  In an 
August 2005 Supplemental Statement of the Case (SSOC), the RO 
denied the veteran's claims for service connection.  The case 
has now been returned to the Board for disposition.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The preponderance of the probative evidence shows that 
the veteran's urinary tract infection, to include 
incontinence, was not incurred in or aggravated by service.

3.  The preponderance of the probative evidence shows that 
the veteran's erectile dysfunction was not incurred in or 
aggravated by service.




CONCLUSIONS OF LAW

1.  Urinary tract infection, to include incontinence, was not 
incurred or aggravated during the veteran's service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).

2.  Erectile dysfunction was not incurred or aggravated 
during the veteran's service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2004 letter, the Appeals Management 
Center (AMC) provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a May 2002 
Statement of the Case (SOC), May 2004 Board decision and 
remand, and an August 2005 Supplemental Statement of the Case 
(SSOC).  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
VA treatment records and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; 
service medical and personnel records; VA medical records; VA 
examination reports; and private medical records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

Urinary Tract Infection to Include Incontinence

The veteran asserts that his urinary incontinence is the 
result of contracting a sexually transmitted disease while in 
service.  

Historically, the veteran's service medical records are 
negative for incontinence or erectile dysfunction.  Those 
records do note treatment in February 1952, July 1952, 
January 1953 and March 1953 for urethritis due to a 
gonococcal infection.  He was treated in February 1953 for 
nonspecific urethritis.  Separation examination was negative 
for any genitourinary condition or erectile dysfunction.  
Following service, he was treated in November 1954 for 
gonorrhea.  He was treated for prostatitis in August 1957.  
Private hospital records from January 1959 reveal that the 
veteran presented with complaints of burning upon urination.  
The records also reveal that in December 1959, while 
hospitalized for a hemorrhoidectomy, he had difficulty 
voiding following the surgery and had to be catheterized.  
The discharge summary noted that the symptoms had improved by 
discharge.  He was treated for gonorrhea again in 1963 during 
a period of hospitalization, which was found "cured" by the 
time of discharge.  A VA examination from 1974 noted no 
genitourinary abnormalities or complaints.

In December 1989, the veteran presented for a cystometrogram 
and cystoscopy with complaints of decreased flow of stream 
with urinary frequency during the day as well as impotence.  
A cystometrogram and cystoscopy were normal.

In July 1994, he presented with complaints of one year 
history of sudden onset bladder outlet obstruction symptoms.  
He reported symptoms of frequency, urgency, decreased force 
of stream, post void dribbling and dysuria.  He underwent a 
transurethral resection of the prostate gland that month.  
His symptoms were diagnosed as hyperplasia of the prostate.  
The veteran's remaining private medical records and VA 
medical records reveal consistent treatment for and diagnosis 
of urinary incontinence.  Treatment included transurethral 
collagen injections.  

The salient issue in this case is whether the veteran's 
current urinary complaints are etiologically related to 
contracting a gonococcal infection while in service.  The 
evidence in the veteran's claims folder includes several 
opinions regarding this question.  

For example, in 1991 a physician from the Uniformed Services 
University of Health Sciences advised the treating physician 
that penicillin resistant gonorrhea was common in women, but 
very unusual in men because active duty personnel were given 
large doses.  The physician opined that the treatment in 1952 
for gonorrhea was successful in most cases, and that the 
reinfection was the most likely reason for the patient's 
(presumably the veteran) problem.

An undated letter from the veteran's private physician Dr. E. 
Onel, received by the RO in April 2001, revealed that he 
treated the veteran for urinary incontinence.  Dr. Onel 
indicated that in his medical opinion, after reviewing the 
veteran's medical records, the veteran's incontinence is more 
likely to be related to his in-service treatment for a 
gonococcal infection.    

In August 2001, the veteran presented for a VA examination, 
which included a review of the claims file.  The examiner, 
Dr. S. Yalla, noted that the veteran attributed all of his 
current incontinence problems to gonococcal urethritis in 
service.  Dr. Yalla summarized the veteran's history and 
noted that the veteran was being presently being treated for 
urinary incontinence.  Dr. Yalla also noted that the veteran 
brought Dr. Onel's opinion for review.  In a December 2001 
addendum, Dr. Yalla concluded that the incontinence the 
veteran developed is not related to the gonococcal urethral 
infection he contracted while in service.  

In July 2004 letter, Dr. Yalla provided the rationale for his 
prior opinion.  In essence, he indicated that the chronology 
of the veteran's symptoms lead to his conclusions.  He noted 
that several decades after the veteran contracted a 
gonococcal infection, he was treated for benign prostatic 
hypotrophy.  The treatment for benign prostatic hypotrophy 
included multiple transurethral resections.  He indicated 
that after the veteran underwent transurethral resections he 
developed urinary incontinence.  He noted that transurethral 
resections are known to cause urinary incontinence and 
erectile dysfunction.  Dr. Yalla concluded that because the 
veteran's urinary incontinence occurred after multiple 
attempts of transurethral resections of the prostate, it is 
his opinion that the gonococcal urethritis the veteran 
contracted in service is not related to the benign prostatic 
hypotrophy he developed several decades letter.  

Following a review of the voluminous evidence of record, the 
Board finds that the opinion's of Dr. Yalla to be the most 
probative.  The December 2001 and July 2004 opinions were 
obtained following a complete review of the claims file.  The 
opinion is also consistent with the contemporaneous evidence 
in the record showing that incontinence began after the 
transurethral resection of the prostate.  As such, the Board 
assigns greater weight to these opinions.  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) (the Board is charged 
with the duty to assess the credibility and weight given to 
evidence); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Conversely, while Dr. Onel indicated he had reviewed the 
veteran's medical records, it does not appear he reviewed the 
entire claims file.  Moreover, Dr. Onel provides no rationale 
for his opinion linking incontinence to gonorrhea in service.  
He further did not explain why incontinence that was not 
shown in service or for more than 40 years after discharge 
from service somehow resulted from gonorrhea in service.  Nor 
did he address the fact that the veteran also was treated for 
acute gonorrhea after service, or that incontinence did not 
arise until after the transurethral resection of the 
prostate.  Because his opinion was not supported by any 
rationale and appears inconsistent with the other evidence of 
record, the Board finds this opinion to be entitled to less 
probative weight.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

For the reasons noted above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for urinary tract infection with 
incontinence.  

Erectile Dysfunction

The veteran also asserts that his erectile dysfunction is the 
result of contracting a sexually transmitted disease while in 
service.  

Historically, the veteran's service medical records are 
negative for any complaints or findings of erectile 
dysfunction.  As noted above, he was treated for gonococcal 
urethritis in service.  The veteran's VA outpatient treatment 
reports from April 1983 to February 1987 reveal that he was 
treated for an erectile dysfunction.  

Regarding the etiology of the veteran's erectile dysfunction, 
there are several opinions in the record, all of which tend 
to preponderate against the claim. 

For example, an April 1984 VA opinion from Dr. S. Podolsky 
noted that the veteran's diagnostic work-up had not revealed 
an endocrine, neurologic, or vascular etiology for his 
erectile impotence.  The doctor concluded that it was clear 
that the veteran's long-term psychologic problems were 
playing at least a partial role in his sexual dysfunction.  
An October 1984 VA opinion from the Associate Director of 
Psychiatry specifically agreed with Dr. Podolsky's opinion 
regarding the veteran's sexual dysfunction.  

Currently, an undated letter from Dr. Onel noted that the 
veteran's erectile dysfunction is less likely to be directly 
related to gonorrhea in service, but may be indirectly 
related, as a side effect of his operative therapies for 
incontinence.  As noted above, the veteran's incontinence has 
been found not to be related to service.

Finally, Dr. Yalla, in the December 2001 VA examination 
addendum, concluded that any erectile dysfunction that the 
veteran now has is not related to a gonococcal infection in 
service.  

The Board notes that none of the medical opinions link the 
veteran's erectile dysfunction directly to his gonococcal 
urethritis in service.  At best, they link the disorder to 
his psychiatric problems, or to the multiple post-service 
urological surgeries.  The Board notes that service 
connection for psychological disability was denied by the 
Board September 1977 and again upon reconsideration in May 
1978.  Likewise, the Board has determined above that the 
veteran's current genitourinary problems are not related to 
service.  As the veteran is not service connected for any 
disability, and there is no evidence linking his erectile 
dysfunction with service, his claim must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   





ORDER

Entitlement to service connection for urinary tract 
infection, to include incontinence is denied.  

Entitlement to service connection for erectile dysfunction is 
denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


